               Case 20-11177-KBO          Doc 208      Filed 06/22/20     Page 1 of 2




                IN THE UNITED STATES BANKRUPTCY COURT
                     FOR THE DISTRICT OF DELAWARE


In re:                                          )       Chapter 11
                                                )
AKORN, INC.,et al.,                             )       Case No. 20-11177 (KBO)
                                                )
                Debtors                         )       Jointly Administered
                                                )
                                                )
                                                )

  REQUEST OF U.S. CONSULTS, LLC FOR SERVICE OF NOTICE PURSUANT TO
                        FED.R.BANKR.P.2002(g)

         PLEASE TAKE NOTICE that pursuant to Section 1109(b) of Chapter 11 of the United States

Bankruptcy Code, the undersigned, as counsel for U.S. Consults, LLC hereby requests that the Court,

all parties in interest and all counsel of record provide the following person with copies of all

notices, pleadings, and other filing in the above-captioned cases. All counsel of record are requested

to direct all electronic, written or telephonic correspondence as follows:

                                SAM L. JENKINS, JR., APLC
                                ATTORNEY AT LAW
                                La. Bar Roll # 1441
                                2419 Kings Highway
                                Shreveport, LA 71103
                                (318) 636-4266
                                sam.jenkinslaw@bellsouth.net

         Please take further notice that the foregoing request includes all notices and papers referred

to in the Bankruptcy Rules and additionally includes, without limitation, notices of any application,

complaint, demand, hearing, motion, pleading or request, formal or informal, whether conveyed by

mail, telephone or otherwise.
               Case 20-11177-KBO           Doc 208      Filed 06/22/20      Page 2 of 2




        Please take further notice that this Notice of Appearance and Requests for Notices and Papers

shall not be deemed or construed to be a waiver of any rights (i) to have final orders in non-core

matters entered only after de novo review by a District Judge, (ii) to trial by jury in any proceeding

so triable in these cases or in any case, controversy, or proceeding related to these cases, (iii) to have

the District Court withdraw the reference in any matter subject to mandatory or discretionary

withdrawal, or (iv) of any other rights, claims, actions, set-offs, or recoupments to which this party

is or may be entitled, in law or in equity, all of which rights, claims, actions, defenses, set-offs, and

recoupments are expressly reserved.




DATED: June 12, 2020                                     Respectfully Submitted.




                                                          /s/ Sam L. Jenkins, Jr.
                                                         SAM L. JENKINS, JR., APLC
                                                         ATTORNEY AT LAW
                                                         La. Bar Roll # 1441
                                                         2419 Kings Highway
                                                         Shreveport, LA 71103
                                                         (318) 636-4266
                                                         sam.jenkinslaw@bellsouth.net


                                                         Counsel for U.S. Consults, LLC
